Citation Nr: 1801726	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-12 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for intermittent explosive disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By a filing of November 2016, the Veteran withdrew her request for a Board hearing.

Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim of entitlement to service connection for PTSD with anxiety and depression and for bi-polar disorder will be construed broadly to include any acquired psychiatric disability.  A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.

In a July 2011 statement, the Veteran argued for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran's request for a TDIU is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue entitlement to service connection for intermittent explosive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bipolar disorder had its onset in service.

2.  The Veteran's PTSD was not manifest in service and is not attributable to service.
CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred in service.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.384 (2017).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA notice was given to the Veteran by a letter of October 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, and statements of the Veteran.  The Veteran has identified no outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence.
The Veteran underwent a VA examination in June 2010.  The examination report is adequate for adjudicatory purposes.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Criteria of Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term "psychosis" means any of the following disorders listed in American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance/medication- induced psychotic disorder.  See 38 C.F.R. § 3.384 (2017).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C. § 1154(a) (2012).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Disability

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (2017) Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, if the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See 38 C.F.R. § 3.304(f)(2) (2017).  The Veteran did not have combat service.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 304(f)(3) (2017).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5) (2017).  Personal trauma for the purpose of VA disability compensation claims based on PTSD refers broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  Examples include assault, battery, robbery, mugging, stalking, and harassment.  Military sexual trauma is a subset of personal trauma and refers to sexual harassment, sexual assault, or rape that occurs in a military setting.  See VA Adjudication Procedures Manual, M21-1, IV.ii.1.D.5.a (March 31, 2017).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM- 5).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board.  See 79 Fed. Reg. 45,093, 45,094 (August 4, 2014).  As the Veteran's appeal was certified to the Board in March 2017, the DSM-5 applies here.

The Veteran was diagnosed with PTSD under VA examination in June 2010.  Her private doctor also determined that she has "some features of PTSD."  See September 2016 record of Dr. J. M.  The Veteran's PTSD claim fails, however, because there is no link, established by medical evidence, between the veteran's present symptoms and an in-service stressor.  The June 2010 VA examiner made no finding of an in-service stressor.  The examiner determined that the Veteran's PTSD is not due to her service but rather to sexual assault/molestation to which she was subjected as a child and adolescent, according to her own provided history.  The examiner noted the Veteran's report that her master sergeant during service was "too informal and perhaps personal" on one occasion, but the Veteran also stated that she did not have any experiences of sexual assault or sexual harassment.  The Veteran's private doctor, while noting that the Veteran reported upon examination that she had been subject to sexual harassment by her fellow Air Force members and superior officer, similarly determined that the Veteran's PTSD is not associated with her service.  See September 2016 record of Dr. J. M.  The preponderance of the evidence is against the claim of service connection for PTSD.

The Veteran has bipolar disorder.  See September 2016 record of Dr. J. M (applying both DSM-IV and DSM 5); June 2010 VA examination report.  On the basis of his examination of the Veteran and review of the claims folder, Dr. J. M. offered a positive nexus opinion, stating that it is at least as likely as not that the Veteran's bipolar disorder had its onset during active service.  While there is no diagnosis of bipolar disorder in the Veteran's service treatment records, treatment records of an Air Force hospital note that the Veteran had thoughts of self-harm.  The assessment at the time was adjustment disorder with depressed mood and a borderline personality disorder, with poor impulse control.

The Board may consider only independent medical evidence to support its findings and is not permitted to base decisions on its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no competent opinion of record that disassociates the Veteran's bipolar disorder from service.  While the June 2010 VA examiner related the Veteran's PTSD to pre-service trauma, no nexus opinion was offered with respect to the Veteran's diagnosed bipolar disorder.  Based on the competent and credible evidence of record, the Veteran's current bipolar disorder cannot be disassociated from her documented in-service psychiatric symptoms, and service connection is warranted.

The June 2010 VA examiner further diagnosed "possible personality disorder not otherwise specified by medical record history."  Personality disorders are not considered disabilities for purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2017); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  That is, a claimant cannot be compensated for a personality disorder, which is considered to be a congenital or developmental abnormality.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety and depression is denied.

Entitlement to service connection for bipolar disorder is granted.


REMAND

The Veteran has intermittent explosive disorder under the DSM-5.  Her private doctor determined that the intermittent explosive disorder preexisted the Veteran's service and at least as likely as not was aggravated and worsened by her (now service-connected) bi-polar disorder.  See September 2016 record of Dr. J. M.  Remand is required to obtain a clarifying medical opinion.

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability was either proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Secondary service connection is warranted for any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2017).

The medical evidence of record does not provide the baseline level of severity of the Veteran's intermittent explosive disorder.  In order to find aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding treatment records relating to the remanded issue.  All records/responses received must be associated with the electronic claims file.

2. Refer the Veteran's claims file for review by a qualified VA doctor.  An examination of the Veteran shall be scheduled if deemed necessary by the reviewer.  Based on a review of the record, including medical opinion of record that relates the Veteran's intermittent explosive disorder to her service-connected bipolar disorder, the reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's intermittent explosive disorder is caused by, or is aggravated (permanently increased in severity beyond the natural progress of the disease) by, service-connected disease bipolar disorder.

If it is at least as likely as not that bipolar disorder aggravates (i.e., permanently worsens) the intermittent explosive disorder, the reviewer should identify the percentage of disability which is attributable to the aggravation.  In such circumstances, the reviewer should establish the baseline level of severity of the intermittent explosive disorder by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the intermittent explosive disorder.

A rationale for any opinion expressed should be provided in the report.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and the requisite amount of time to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


